Citation Nr: 1309096	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-31 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim for service connection for schizophrenia was reopened by the Board based on new and material evidence in August 2011 and was remanded to the RO at that time for further development.  At the time of the August 2011 decision, other issues which were on appeal were decided by the Board.


FINDING OF FACT

The Veteran's schizophrenia was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in May and October 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for schizophrenia in January 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The January 2012 VA examination was adequate as the examiner reviewed the Veteran's claims folder and pertinent history and considered this in rendering the service connection medical opinion.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's August 2011 remand by requesting statements from the Veteran, obtaining Social Security Administration records, obtaining a VA psychiatric examination report, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A November 1982 service treatment record shows that the Veteran received treatment for a head injury which produced a 1 1/2" laceration to the posterior side of the Veteran's head.  There were complaints of headaches but no further injuries or complaints at the time.  Sutures were put into place then and removed in December 1982.  No remarks suggesting a psychiatric problem were made at that time.  

Service treatment records do not contain any instances of treatment for psychiatric problems, and on service discharge examination in January 1984, the Veteran's psychiatric evaluation was normal.  

The first treatment shown for schizophrenia was in March 1986.  The March to May 1986 VA hospital discharge summary evidencing it indicates that the Veteran was admitted for the first time in March 1986.  His mother reported that he seemed to have problems for a long time being lonely, wandering, inactive, and indifferent.  This was behavior which she thought stemmed from his use of street drugs and alcohol.  The diagnoses were schizophrenia and substance abuse, alcohol.  It was reported that periodic schizophrenic breaks were stressful for the Veteran, and that he had been maladaptive for several years.  

In April 1993, the Veteran filed a claim indicating that his schizophrenia began in 1986.  

On VA evaluation in September 1995, the Veteran reported that he had had schizophrenia for 10 years.  For Social Security Administration purposes in July 1996, he indicated that his schizophrenia first bothered him in March 1986.  On September 1996 private evaluation, he reported that prior to his official diagnosis of schizophrenia in 1986, he had been anxious around people, thinking they were after him and trying to do him harm.  His initial hospitalization at a VA hospital resulted from him secluding himself in a room, fearful that someone would come to his house and get him.  

In February 2003, the Veteran stated that he started having bad dreams about people and places in the navy about 6 months after service discharge.  In May 2003, he indicated that his disability from schizophrenia began in March 2006.  

In August 2011, VA requested the Veteran to submit detailed statements from individuals who knew him in service or in the year following service, about what they noticed psychiatrically at the time.  No such statements were received thereafter.  

On VA psychiatric examination in January 2012, which had been ordered by the Board in August 2011, the examiner reviewed the Veteran's claims folder.  The examiner opined that the Veteran's schizophrenia was less likely than not related to a head injury in 1982 when the Veteran was hit in the head.  The examiner indicated that the evaluation from 1982 had reported no evidence of chorea, tics, seizures, memory loss, or unconsciousness.  The Veteran had been doing fine except for getting a headache which came and went.  There was no mention of any photophobia, nausea, or noise intolerance.  While traumatic brain injury literature does report symptoms of paranoia resulting from a head injury, it is less likely that the Veteran's head injury was significant enough to cause symptoms of delusions or paranoia.  Thus, it was less likely as not that the Veteran's schizophrenia was related to his November 1982 head injury which caused an occipital scar.  Per the records reviewed, the Veteran was able to work full time up until August 1985, after his service discharge in January 1984.  He then worked on commission for a vacuum company from September 1985 to December 1985, and was first hospitalized for his symptoms of schizophrenia in March 1986, with the records indicating that he had been isolating for about 6 months prior to that hospitalization.  

The examiner stated that there was no evidence of any schizophrenic symptoms manifesting during service, and that it was less likely than not that these symptoms began occurring within a year of his service given all the evidence reviewed.  The examiner stated that behavioral and disciplinary problems in service were related to drug and alcohol abuse, which was a separate problem.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's schizophrenia.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of service discharge, and that it is unrelated to service.  There were no psychiatric complaints or diagnoses in service, and the Veteran's psychiatric status was normal on clinical evaluation on service discharge examination in January 1984.  The first diagnosis and treatment for schizophrenia was in March 1986, which was more than 2 years post-service, and the preponderance of the evidence indicates that schizophrenia was not present within the 1st year post-service.  The Veteran had been working full time until August 1985, which was more than a year after service discharge.  The examiner in January 2012 indicated that the Veteran had been able to work full time up until August 1985, which was more than 1 year post-service, and that it was less likely than not that schizophrenic symptoms began occurring within a year of service given all the evidence of record.  

The examiner in January 2012 considered whether the Veteran's schizophrenia could have been caused by the head injury which the Veteran sustained in service, and concluded that it was not, after considering the specifics of the head injury in question.  There is no competent medical evidence of record indicating that the Veteran's schizophrenia was manifest in service or to a degree of 10 percent within 1 year of separation or that it is due to any incident of service.    

The Veteran has asserted through various statements, including in 2006, 2010, and 2012, that his schizophrenia is related to service, and he has given reasons for his beliefs.  As a layperson, he is capable of reporting symptoms he has experienced.  However, as a layperson the Veteran is not competent to assign medical significance to the symptoms.  In the present case, a medical examiner has considered the symptomatology shown during service and within a year of discharge.  The examiner was of the opinion that the demonstrated symptoms were not manifestations of schizophrenia.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also indicated that he has had trouble dealing with schizophrenia since 1984.  However, his statements in this regard are not credible.  The record shows that he had worked full time until August 1985.  He has on a number of occasions reported that his schizophrenia began in 1986.  He has not responded to VA's request that he submit statements from others about what they observed in or shortly after service, and he had indicated when requested in April 1993 that two women had known about his schizophrenia since March 1986.  These inconsistencies diminish the credibility of the Veteran's statements.

The Veteran argued in October 2007 that since he had a head injury in service, and was diagnosed with schizophrenia after service, his schizophrenia should be service-connected automatically.  However, those facts are not sufficient, under the law, to establish service connection for schizophrenia.  Schizophrenia either must be manifest in service, related to service through medical evidence, or manifest to a degree of 10 percent within 1 year of separation.  None of this is shown.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for schizophrenia is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


